Citation Nr: 0026379	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  91-21 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses from private hospitalization from May 28, 
1989 to June 1, 1989.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to August 
1961.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1989 decision by the Medical 
Administration Service (MAS) of the VA Medical Center (VAMC) 
in Decatur, Georgia, which denied payment for unauthorized 
medical expenses resulting from a private hospitalization of 
the veteran at Bainbridge Memorial Hospital from May 28, 1989 
to June 1, 1989.  The Board remanded the case in August 1993 
for further action by the MAS of the VAMC.  Thereafter, 
according to documents now on file, there was a lengthy delay 
in processing the remand, partly due to the MAS wrongly 
considering the case as being closed.  Recently, the Atlanta, 
Georgia RO returned the case to the Board, where it was 
received in September 2000.


REMAND

To be entitled to payment or reimbursement for medical 
expenses incurred without prior authorization from the VA, 
all of the following criteria must be met:  (a) That 
treatment was either (1) for an adjudicated service-connected 
disability, or (2) for a non-service-connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability, or (3) for any disability of a 
veteran who has a total disability permanent in nature 
resulting from a service-connected disability; and (b) that a 
medical emergency existed of such nature that delay would 
have been hazardous to life or health; and (c) that no VA or 
Federal facilities were feasibly available and an attempt to 
use them beforehand, or obtain prior VA authorization for the 
services required, would not have been reasonable, sound, 
wise, or practicable, or treatment had been or would have 
been refused.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 
17.120 (1999).

Initially, the Board notes that the appellate record 
currently before the Board consists of the veteran's basic 
claims folder, a "Fee Basis Record" folder prepared by the 
MAS, and the veteran's vocational rehabilitation files.  
Several vital documents are missing from the appellate 
record, and they must be obtained prior to Board review. 

The appellate record is currently missing all of the 
procedural documents relating to the instant appeal:  the 
initial MAS decision dated in June 1989, the veteran's notice 
of disagreement, the statement of the case, the veteran's 
substantive appeal, and any supplemental statement(s) of the 
case.  The MAS should obtain the original MAS folder 
containing all documents pertinent to the veteran's claim and 
appeal (or it should obtain all original loose documents, if 
an MAS folder does not exist), and such should be associated 
with the appellate record for the duration of the appeal.  If 
the documents are unavailable, the MAS should supply a 
statement to this effect as well as an explanation as to why 
such documents are unavailable.  

The appellate record is also missing any medical records 
relating to the private hospitalization at Bainbridge 
Memorial Hospital from May 28, 1989 to June 1, 1989.  By a 
letter dated in January 2000, a management analyst from the 
Decatur VAMC indicated that she contacted the medical records 
department at Memorial Hospital, in Bainbridge, Georgia, and 
was told that such records were unavailable.  By a letter to 
the veteran dated in April 2000, the Decatur VAMC asked him 
to provide copies of medical records and a billing statement 
relating to his May 28, 1989 to June 1, 1989 hospitalization 
at Bainbridge Memorial Hospital.  No response was received to 
this letter.  The Board finds that the medical records and a 
billing statement from the hospitalization at issue are vital 
to appellate review of this claim, and that another attempt 
should be made to obtain such records.  The MAS should 
request a copy of such records from Bainbridge Memorial 
Hospital, or a written statement from such hospital that the 
records are unavailable, and should make another attempt to 
obtain a copy of such records from the veteran.

Finally, the Board notes that in its August 1993 remand, the 
Board stated that the MAS should obtain the veteran's 
clinical records of outpatient treatment at the Tuskegee VAMC 
from March 1989 and April 1989.  In a May 1994 note written 
at the bottom of an August 1993 letter from the Board, an RO 
employee indicated that outpatient treatment records from the 
Tuskegee VAMC dated from April 1989 to February 1994 were 
received at the RO and forwarded to the Decatur VAMC in March 
1994.  A May 1998 memorandum indicates that the RO requested 
a copy of VA outpatient treatment records dated since March 
1989 from the Decatur VAMC.  Despite these actions, the 
relevant clinical records are not present in the appellate 
record.  As the action taken by the MAS does not fully comply 
with the last remand instructions, another remand is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).  The MAS 
should obtain clinical records of outpatient treatment at the 
Tuskegee VAMC from March 1989 and April 1989, and associate 
them with the appellate record. 

In light of the foregoing, the case is remanded for the 
following action:

1.  The MAS should assemble all original 
records (including any separate MAS 
folder and all loose records) pertaining 
to the veteran's claim and appeal for 
payment of unauthorized medical expenses 
incurred during the May 1989 to June 1989 
private hospital admission, and these 
should be made part of the appellate 
record for the duration of the appeal to 
the Board.  Such documents include, but 
are not limited to, private medical 
records and a billing statement from the 
hospitalization at issue, and all 
procedural documents pertaining to MAS 
adjudication of the claim and the 
subsequent appeal to the Board.  If such 
documents cannot be located by the MAS, 
an MAS official should provide a 
statement to this effect, as well as an 
explanation as to why such documents are 
unavailable.

2.  If the above-mentioned original 
documents cannot be located by the MAS, 
the MAS should contact the veteran and 
his representative and ask them to 
provide copies of all documents in their 
possession related to the claim and 
appeal.  

3.  Assuming the MAS in unable to locate 
original medical and billing records of 
the veteran's May-June 1989 admission to 
Bainbridge Memorial Hospital, it should 
contact that private hospital and request 
copies of such records.  If Bainbridge 
Memorial Hospital no longer has the 
records, it should be asked to provide a 
written statement to that effect.

4.  The MAS should obtain copies of all 
clinical records of the veteran's 
outpatient treatment at the Tuskegee VAMC 
from March 1989 and April 1989, and 
associate them with the appellate record.

5.  After assuring that the above actions 
have been completed, the MAS should 
review the claim for payment or 
reimbursement for unauthorized medical 
expenses from private hospitalization 
from May 28, 1989 to June 1, 1989.  If 
the claim is denied, the MAS should 
provide the veteran and his 
representative with a supplemental 
statement of the case, and an opportunity 
to respond, before the case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the MAS.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the MAS.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 



Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.




		
	L. W. TOBIN 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 6 -


